DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 06/21/2019. Claim 1-21 are pending and have been examined. Claim 1, 9 and 16 are independent claims.
The present application claims benefits of PCT/US20/28842 (filed on 04/17/2020).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 and 08/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1:
Step 1:  Claim 1 recites a system comprising a method of training a neural network (interpreted under 35 USC 112(f) as comprising computer hardware, see specification, pg. 15, lines 15-16) thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
defining hardware building blocks (HBBs), neuron equivalents (NEQs), and conversion procedures from NEQs to HBBs (correspond to judgment and evaluation)
converting the neural network…using the conversion procedures to convert the NEQs in the neural network to the HBBs of the netlist ( correspond to judgment and observation) but for mere instruction to perform the mental processes on a computer.
Step 2A Prong 2:  The claim recites the additional elements of 
training a neural network; as trained into a netlist of HBBs which is directed to well-understood, routine, and conventional activity - the limitation does not make use of nor apply any abstract idea in order to provide an improvement in a computer or any other technology (See MPEP 2106.05(d), “The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community” ). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim merely uses the training RNN and training RNN is very common, thus well understood routine and conventional (“The backward propagation process in the training phase can also be implemented using block-circulant matrices, which is similar to the procedure in [33]”, (Li, A. Block-Circulant Matrices-Based Inference & Page 72, 1st column 5th paragraph)). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible. 
Claim 2-5 :
Claims 2-5, dependent on Claim 1, recite the additional mental process steps of abstract ideas (post-processing the netlist to perform one or more optimizations of the netlist; generating an implementation of the netlist for programming a programmable device; wherein the step of defining the HBBs, the NEQs, and the conversion procedures comprise: identifying primitives in a programmable fabric of a programmable device to implement the HBBs; for each HBB, defining one or more of the NEQs in the machine learning framework; and for each NEQ, identifying a conversion procedure to a corresponding HBB; wherein each NEQ comprises a dot product operation and a nonlinear operation) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.  
Claim 6,7:
Claims 6-7 dependent on Claim 5 recites the additional mental process steps of abstract ideas (quantized inputs and quantized outputs, where a sum of widths of the quantized inputs is less than or equal to a number of address bits of a memory component implementing an HBB to which the respective NEQ converts, and where a sum of widths of the quantized outputs is less than or equal to a width of the memory component; wherein each NEQ further comprises one or more operations between the dot product operation and the nonlinear operation) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.  
Claim 8:
Claim 8 dependent on Claim 5, recites generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)) (“wherein each HBB comprises a memory component in a programmable fabric of a programmable device”). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.

Claim 9-15:
Claims 9-15 recites, A non-transitory computer readable medium having stored thereon instructions that when executed by a processor cause the processor to perform a method of Claims 1-8, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)).  Therefore, Claims 9-15 are rejected for reason set forth in the rejection of claim 1-8, respectively.
Claim 16-21:
Claims 16-21 recites, A computing system, comprising: a system memory configured to store code implementing design tools to perform a method of Claims 1-6 and 8, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)).  Therefore,  Claims 16-21 are rejected for reason set forth in the rejection of claim 1-6 and 8, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 12, 13-14 and 20 are rejected under 35 U.S.C 112(b)  or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for application subject to pre-AIA  35 U.S.C 112, the application regards, as the invention. 
Claim 4 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted the claim to read “wherein the defining of the …”.
Claim 6 recites the limitation " the respective NEQ converts" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a respective NEQ converts".
Claim 12 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “wherein defining …”
Claim 13 recites the limitation " the respective NEQ converts" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a respective NEQ converts".
Claim 20 recites the limitation "the respective NEQ converts" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner has interpreted to be “a respective NEQ converts".
Claim 14 depend on claim 13 and do not cure the deficiencies of the claim 13 therefore claim 14 is rejected for the same rationales. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 15-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Li (“E-RNN: Design Optimization for Efficient Recurrent Neural Networks in FPGAs”). 
Claim 1: 
Li teaches A method of training a neural network, comprising (B. ADMM-Based Training, Page 72, 2nd column 1st paragraph “SGD for RNN training”):
defining hardware building blocks (HBBs), neuron equivalents (NEQs), and conversion procedures from NEQs to HBBs (A. Evaluation Platform and Exploration & Page 77, 2nd column, 2nd paragraph “converting high-level descriptions of RNNs into FPGA” and Figure 13 teaches defining FPGA (correspond to hardware building blocks), computation graph of RNN (correspond to neuron equivalents) and converting Computation graph (correspond to neuron equivalents) of RNN to FPGA  (correspond to hardware building blocks)); 
defining the neural network using the NEQs in a machine learning framework (B. ADMM-Based Training, Page 72, 2nd column 1st paragraph “SGD for RNN training” teaches RNN which is machine learning framework); 
training the neural network on a training platform (B. ADMM-Based Training, Page 72, 2nd column 1st paragraph “SGD for RNN training”); 
and converting the neural network as trained into a netlist of HBBs using the conversion procedures to convert the NEQs in the neural network to the HBBs of the netlist (D. Input and Weight Quantization & Page 77, 2nd column, 1st paragraph “the numerical range of inputs and trained weights in LSTM/GRU, and then initialize the integer and fractional part” and A. Evaluation Platform and Exploration & Page 77, 2nd column, 2nd paragraph “converting high-level descriptions of RNNs into FPGA” and Figure 11-13 teaches Converting RNN as the trained nodes of the FPGA).
Claim 2:
Li further teaches The method of claim 1, further comprising: post-processing the netlist to perform one or more optimizations of the netlist (D. Input and Weight Quantization & Page 77, 2nd column, 1st paragraph “the numerical range of inputs and trained weights in LSTM/GRU, and then initialize the integer and fractional part. The quantization levels are determined by… The predefined number of quantization levels” and Fig. 10 teaches connection of nodes (correspond to netlist) are perform quantization).
Claim 3:
The method of claim 1, further comprising: generating an implementation of the netlist for programming a programmable device (A. Evaluation Platform and Exploration & Page 77, 2nd column, 3rd paragraph “the commercial high-level synthesis backend to synthesize the high-level (C/C++) based RNN designs on the selected FPGAs” and Figure 10-12 teaches connection of nodes (correspond to netlist) in RNN on FPGA using c++ (correspond to programing a programmable device)).
Claim 4: 
Li teaches The method of claim 1, 
Li further teaches wherein the step of defining the HBBs, the NEQs, and the conversion procedures comprises (A. Evaluation Platform and Exploration & Page 77, 2nd column, 2nd paragraph “converting high-level descriptions of RNNs into FPGA”): 
identifying primitives in a programmable fabric of a programmable device to implement the HBBs (A. Evaluation Platform and Exploration & Page 78, 1st-2nd  column, 5nd paragraph “generates the final C/C++ code automatically by integrating the involved primitive operations. The generated C/C++ code for RNN is then fed to an off-the-shelf commercial synthesis backend to generate the FPGA implementation” teaches primitives in programmable device to implement the FPGA (correspond to HBBs)); 
for each HBB, defining one or more of the NEQs in the machine learning framework (A. Evaluation Platform and Exploration & Page 77, 2nd column 4th paragraph “The E-RNN framework of FPGA implementation of (LSTM and GRU) RNNs” teaches RNN (correspond to NEQ) which is machine learning framework and defining RNN (correspond to NEQ) for FPGA (correspond to HBB)); 
and for each NEQ, identifying a conversion procedure to a corresponding HBB (D. Input and Weight Quantization & Page 77, 2nd column, 1st paragraph “the numerical range of inputs and trained weights in LSTM/GRU, and then initialize the integer and fractional part” and A. Evaluation Platform and Exploration & Page 77, 2nd column, 2nd paragraph “converting high-level descriptions of RNNs into FPGA” and Figure 11-13 teaches Converting RNN as the trained nodes of the FPGA).
Claim 5:
Li teaches The method of claim 1, 
Li further teaches wherein each NEQ comprises a dot product operation and a nonlinear operation (A. E-RNN Hardware Architecture & Page 76, 1st column, 5th paragraph “The E-RNN accelerator comprises a group of processing elements (PEs)” and A. Long short-term memory (LSTM) & Page 71, 1st column, 2nd paragraph “As a result, the matrix-vector multiplication like Wicct−1 can be calculated by the  operation. σ is the logistic activation function and h is a user defined activation function. Here we use hyperbolic tangent (tanh) activation function as h” Figure 10 teaches RNN comprising processing unit and dot product and hyperbolic tangent activation (correspond to nonlinear) operation in the processing element).
Claim 7: 
Li teaches The method of claim 5, 
Li further teaches wherein each NEQ further comprises one or more operations between the dot product operation and the nonlinear operation (A. E-RNN Hardware Architecture & Page 76, 1st column, 5th paragraph “The E-RNN accelerator comprises a group of processing elements (PEs)” and A. Long short-term memory (LSTM) & Page 71, 1st column, 2nd paragraph “As a result, the matrix-vector multiplication like Wicct−1 can be calculated by the  operation. σ is the logistic activation function and h is a user defined activation function. Here we use hyperbolic tangent (tanh) activation function as h” Figure 10 teaches RNN comprising processing unit and dot product and hyperbolic tangent activation (correspond to nonlinear) operation in the processing element).
Claim 8
Li teaches The method of claim 1, 
Li further teaches wherein each HBB comprises a memory component in a programmable fabric of a programmable device (A. E-RNN Hardware Architecture & Page 76, 1st column, 4th paragraph “A CPU and a host memory communicate with the FPGA chip through PCI-Express (PCIE) bus” and  A. Evaluation Platform and Exploration & Page 78, 1st-2nd  column, 5nd paragraph “The generated C/C++ code for RNN is then fed to an off-the-shelf commercial synthesis backend to generate the FPGA implementation” teaches FPGA (correspond to HBB) comprises memory and implemented in the programing device).

Claims 9-12 and 15:
Claims 9-12 and 15 recites, A non-transitory computer readable medium having stored thereon instructions that when executed by a processor cause the processor to perform a method Claims 1-4 and 8, As Li performs their method on computer (A. E-RNN Hardware Architecture & Page 76, 1st column, 4th paragraph “Fig. 9 demonstrates the E-RNN hardware architecture. A CPU and a host memory communicate with the FPGA chip through PCI-Express (PCIE) bus”) in which non-transitory computer readable medium inherent, Claims 9-12 and 15 are rejected for reason set forth in the rejection of claim 1-4 and 8, respectively.

Claims 16-19 and 21:
Claims 16-19 and 21 recites, A computing system, comprising: a system memory configured to store code implementing design tools to perform a method Claims 1-4 and 8, As Li performs their method on computer (A. E-RNN Hardware Architecture & Page 76, 1st column, 4th paragraph “Fig. 9 demonstrates the E-RNN hardware architecture. A CPU and a host memory communicate with the FPGA chip through PCI-Express (PCIE) bus”) in which “a system memory to store code” is inherent, Claims 16-19 and 21 are rejected for reason set forth in the rejection of claim 1-4 and 8, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Imani (“RAPIDNN: In-Memory Deep Neural Network Acceleration Framework”). 
Claim 6:
 	Li teaches The method of claim 5, 
Li further teaches wherein each NEQ includes: quantized inputs and quantized outputs (D. Input and Weight Quantization & Page 77, 2nd column, 1st paragraph “In the inputs and weights quantization phase…The quantization levels are determined by the (i) range of FFT results, and (ii) the predefined number of quantization levels” and Figure 13 teaches quantization of input in the RNN (correspond to NEQ) and using quantized input produce quantized FFT result (correspond to output)), 
an HBB to which the respective NEQ converts (A. Evaluation Platform and Exploration & Page 77, 2nd column, 2nd paragraph “converting high-level descriptions of RNNs into FPGA”)
While Li teaches quantized input and output, Li does not teach that the quantized input and output less than address bit of memory component.
However, Imani teaches where a sum of widths of the quantized inputs is less than or equal to a number of address bits of a memory component implementing an HBB to which the respective NEQ converts (B. Preliminary of DNN Reinterpretation & Page 3, 1st column, 4th paragraph “in a 32-bit floating-point representation, each input can take one of 2^32 different possibilities… the key technical challenge is how to reduce the size of two input sets….the operands and the outputs can be mapped into the set of best representatives using fewer bits, e.g., 2-bits for inputs (2^2 = 4 possibilities) based on one-to-one correspondences” and Figure 2& 3 teaches 2-bits for input equal to addresses is 2 bit for implantation of hardware ), 
and where a sum of widths of the quantized outputs is less than or equal to a width of the memory component (B. Preliminary of DNN Reinterpretation & Page 3, 1st column, 4th paragraph “in a 32-bit floating-point representation, each input can take one of 2^32 different possibilities… the key technical challenge is how to reduce the size of two input sets….the operands and the outputs can be mapped into the set of best representatives using fewer bits, e.g., 2-bits for inputs (2^2 = 4 possibilities) based on one-to-one correspondences” and Figure 2& 3 teaches output mapped to fewer bits than memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li by using the quantized input less than address bit, as does Imani, as the quantized input in the memory component implementing a hardware neural network. The motivation to do so is that the memory-based computations “to reduce the cost of data” in neural network similar to that of Li (Imani, A. Multiplication Operand Clustering & Page 4, 1st column, 5th paragraph).

Claims 13-14:
Claims 13-14 recites, A non-transitory computer readable medium having stored thereon instructions that when executed by a processor cause the processor to perform the methods of claims 6-7, respectively, As Li performs their method on computer (A. E-RNN Hardware Architecture & Page 76, 1st column, 4th paragraph “Fig. 9 demonstrates the E-RNN hardware architecture. A CPU and a host memory communicate with the FPGA chip through PCI-Express (PCIE) bus”) in which non-transitory computer readable medium inherent, Claims 13-14 are rejected for reason set forth in the rejection of claim 6-7, respectively.

Claim 20:
Claim 20 recites, A computing system, comprising: a system memory configured to store code implementing design tools to perform a method of Claim 6, respectively, As Li performs their method on computer (A. E-RNN Hardware Architecture & Page 76, 1st column, 4th paragraph “Fig. 9 demonstrates the E-RNN hardware architecture. A CPU and a host memory communicate with the FPGA chip through PCI-Express (PCIE) bus”) in which “a system memory to store code” is  inherent, Claim 20 is rejected for reason set forth in the rejection of claim 5-6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122